 



Exhibit 10.1
EXECUTION COPY
[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST TO
THE SECURITIES AND EXCHANGE COMMISSION FOR CONFIDENTIAL TREATMENT.
THE INFORMATION HAS BEEN SEPARATELY FILED WITH THE COMMISSION]
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is dated December 21, 2007 (the
“Effective Date”), and is entered into by and between Ronald J. Nicolas
(“Executive”), Fremont General Corporation (the “Parent”) and Fremont Investment
& Loan (the “Bank”), a wholly-owned subsidiary of Parent. (The Parent and the
Bank will be referred to collectively herein as the “Company”).
RECITALS
     WHEREAS, the Executive serves as an officer of the Company pursuant to a
Management Continuity Agreement dated as of May 9, 2005 (the “Prior Agreement”);
     WHEREAS, pursuant to a letter dated April 3, 2007, the Bank offered
Executive a “retention bonus” equal to one year of pay, payable in three
installments as set forth therein, the last of which is to be paid on
December 14, 2007, which letter supersedes an earlier one that had been issued
dated March 20, 2007 (the “April 2007 Bank Retention Letter”);
     WHEREAS, pursuant to a letter dated August 27, 2007, the Parent offered
Executive a “retention bonus” equal to one year of pay, payable in four
installments as set forth therein, the last three of which are to be paid on
January 1, 2008, April 1, 2008 and July 1, 2008 (the “August 2007 Parent
Retention Letter” and, along with the April 2007 Bank Retention Letter, the
“Retention Letters”);
     WHEREAS, pursuant to Restricted Stock Agreements dated May 19, 2005,
March 8, 2006 and November 15, 2006, the Parent granted the Executive 21,000
shares (one-third of which vests on each anniversary of the date of grant),
22,772 shares (one-third of which vests on each anniversary of the date of
grant), and 47,000 shares (one-third of which vests on January 1 of each of
2008, 2009 and 2010), respectively (collectively, the “Restricted Stock
Agreements”), of common stock of Parent, which shares are subject to the terms
and conditions set forth in such Restricted Stock Agreements;
     WHEREAS, in connection with the issuance to the Company of Cease and Desist
Orders issued by the Federal Deposit Insurance Corporation (“FDIC”) and the
California Department of Financial Institutions (“DFI”), a new management team
has been appointed at Parent and it is contemplated that, upon receipt of
approval of the FDIC and the DFI, the same new management team will be appointed
to similar positions at the Bank;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Executive has indicated a willingness to remain in the employ
of the Company and has agreed to relinquish any and all amounts that may be due
and owing under the Prior Agreement and under any other agreements, programs or
plans of the Company that provide Executive with cash or equity entitlements,
except for the Retention Plans, which shall continue in full force and effect
subject to the requirements set forth in such Retention Plans, and the
Restricted Stock Agreements, which shall continue in full force and effect
subject to the requirements set forth in such Restricted Stock Agreements;
     WHEREAS, the Company desires to be ensured of the Executive’s continued
services; and
     WHEREAS, Executive desires to enter into a new agreement covering
employment by the Executive, upon the terms and conditions set forth in this
Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound hereby, agree as follows:

1.   Effective Date of Agreement; Termination of Prior Agreement and Other
Arrangements

     This Agreement shall be executed and delivered by Executive to the Company
and this Agreement shall become effective as of the Effective Date. The Prior
Agreement as well as any other agreements, programs or plans that provide
Executive with cash or equity entitlements, shall be considered terminated and
shall be of no force or effect, effective as of the Effective Date, except
(i) for the Retention Plans, which shall continue in full force and effect
subject to the requirements set forth in such Retention Plans and (ii) the
Restricted Stock Agreements, which shall continue in full force and effect
subject to the requirements set forth in such Restricted Stock Agreements. The
Executive has represented and warranted to the Company that Executive is not
entitled to any cash or equity entitlements under any Company agreements,
programs or plans, except with respect to the Prior Agreement, the Retention
Plans and the Restricted Stock Agreements.

2.   The Position

     The Executive agrees to be employed (a) as Executive Vice President and
Head of Corporate Development of Parent, commencing as of the Effective Date,
and (b) as Executive Vice President and Head of Corporate Development of the
Bank. The Executive shall be based at either the Parent’s headquarters in Santa
Monica, California, the Bank’s headquarters in Brea, California or as otherwise
determined by the parties. Notwithstanding the foregoing, the Company
understands and agrees that Executive may from time to time physically render
services from an alternative location; provided, however, that the Executive
will generally work out of the Company’s offices.

3.   Duties

     During his employment with the Company, Executive will serve the Company
and its affiliates faithfully, diligently and to the best of his ability and
will devote as much of his business

2



--------------------------------------------------------------------------------



 



time, energy, experience and talents as is necessary to perform his duties
hereunder. During his employment with the Company, Executive shall perform all
duties and accept all responsibilities incident to his position as Executive
Vice President and Head of Corporate Development of Parent as may be reasonably
assigned to him from time to time by the Chief Executive Officer. Executive
shall also be subject to and shall abide by all policies and procedures of the
Company, except to the extent that such policies and procedures conflict with
the other provisions of this Agreement, in which case this Agreement shall
control.

4.   Compensation

     Executive shall be paid the following as compensation for all services to
be rendered by Executive pursuant to this Agreement:
     (a) Base Salary. During the Term (as defined in Section 5 hereof), the
Company shall pay Executive a base salary (the “Base Salary”), payable in equal
biweekly installments, according to the Bank’s normal payroll practices, at an
annual rate of Four Hundred Twenty Five Thousand dollars ($425,000), less all
applicable federal, state and/or local taxes and all other authorized payroll
deductions. Thereafter, Executive’s Base Salary will be subject to an
approximately annual review, and increases (but not reductions, except for
reductions made to the Company’s executives generally) may be made to
Executive’s Base Salary at any time based upon the review by Parent’s Board of
Directors (“Board”) of Executive’s performance and the performance of the
Company. For the avoidance of any doubt, no payments made pursuant to the
Retention Plans or the Restricted Stock Agreements shall be considered to be
part of “Base Salary” for any purpose under this Agreement.
     (b) Annual Bonus. During the Term, the Bank may pay Executive a bonus or
bonuses in such amount as and in such a manner as the Board, in its discretion
determines is appropriate.
     (c) New Restricted Shares. As of the Effective Date, the Parent will grant
the Executive an award of 200,000 restricted shares, pursuant to the Parent’s
2006 Performance Incentive Plan. The restricted shares, whether or not vested,
will be entitled to dividends if and when such dividends are declared and paid
to shareholders of Parent. Subject to acceleration of vesting of such restricted
shares as provided in Sections 9 and 10 hereof, one-third of the restricted
shares shall become vested on each of the first three anniversaries of the
Effective Date; provided, that as of each such vesting date, Executive is
employed hereunder and has neither given nor been given a notice of termination
of Executive’s employment with Parent or the Bank.

5.   Term

     Subject to the terms of this Agreement (including, without limitation,
Section 11 hereof), the term of this Agreement (the “Term”) shall commence on
the Effective Date and unless earlier terminated pursuant to Sections 8 or 9
shall continue until the third (3rd) anniversary of the Effective Date. Subject
to the notice provisions of this paragraph, on the first annual anniversary of
the date first above written and each annual anniversary thereafter, the Term of
this Agreement may be renewed or extended for one (1) additional year after
review and approval by the Board or a duly authorized committee thereof. In the
event the Company or the Executive gives written notice to the other party or
parties hereto of such party’s or parties’ election not to extend the Term, with
such

3



--------------------------------------------------------------------------------



 



notice to be given not less than ninety (90) days prior to any such anniversary
date, then this Agreement shall terminate at the conclusion of its remaining
Term. References herein to the Term of this Agreement shall refer to both the
initial Term and successive Terms.

6.   Expenses

     During the Term, the Bank shall reimburse the Executive for his reasonable
expenses incurred in the course of Executive’s duties, in accordance with the
procedures and to the extent allowed under applicable policies of the Bank.
These expenses shall include transportation between the Executive’s home and the
Company’s offices. The Bank shall also provide (or reimburse) the Executive for
temporary accommodations while he is working at the Company’s offices.
7. Benefits
     (a) The Executive shall be eligible to participate in the employee benefit
plans and executive compensation programs maintained by the Bank or Parent of
general applicability to other executives of the Company, including retirement
plans, savings or profit-sharing plans, deferred compensation plans,
supplemental retirement or excess-benefit plans, stock option, restricted stock
programs, incentive or other bonus plans, life, disability, health, accident and
other insurance programs, paid vacations, and similar plans or programs, if any,
subject in each case to the generally applicable terms and conditions of the
plan or program in question and to the determination of the Board or any
committee administering such plan or program.
     (b) Nothing in this Agreement shall preclude the Company from amending or
terminating any employee benefit plan or practice.

8.   Effect of Death or Disability

     (a) In the event of Executive’s termination of employment by reason of
“disability” (as defined from time to time in any applicable disability plan or
program of the Company) during the Term, this Agreement shall terminate, subject
to any applicable disability plan or program of the Company or federal or state
disability or leave laws. Executive shall receive such compensation and benefits
(if any) in connection with such termination consistent with the terms of such
plans, programs or applicable laws.
     (b) In the event of the Executive’s death, the Bank shall pay to the
Executive’s estate an amount, in cash, equal to (a) one hundred percent (100%)
of his annual Base Salary at the rate in effect at the time of Executive’s
death, payable in a lump sum within thirty (30) days of the Executive’s death,
and (b) one hundred percent (100%) of the average Annual Bonus paid to the
Executive during the last three (3) fiscal years (or such shorter period if
applicable) payable in a lump sum within thirty (30) days of Executive’s death.
The Bank will cause to be continued for the Executive’s previously covered
dependents’ life, medical and dental coverage that is substantially equivalent
to the coverage maintained by the Bank for Executive’s dependants prior to the
Executive’s death at no cost to the Executive’s covered dependants. Such
coverage shall cease upon the expiration of the remaining Term of this
Agreement. If this coverage is not available, the Bank will pay to the
Executive’s covered dependants an amount equal to the remaining premiums paid to

4



--------------------------------------------------------------------------------



 



the carrier for the coverage that was in force prior to the date of Executive’s
death for the remaining Term of this Agreement.

9.   Termination of Employment and Severance

     (a) General
     (i) Termination by the Company for Cause or by Executive other than for
Good Reason. At any time during the Term, the Company may terminate Executive’s
employment under this Agreement for “Cause” (as hereinafter defined), or
Executive may terminate his employment with the Company other than for “Good
Reason” (as hereinafter defined), after which the Company shall pay to the
Executive the amount of his accrued but unpaid Base Salary and any unreimbursed
reasonable expenses incurred in the performance of Executive’s duties in
accordance with the Company’s policies, in each case accrued through such
termination date (collectively, the “Accrued Obligations”). Except as set forth
in the preceding sentence, the Company shall have no further obligation
hereunder to Executive.
     (ii) Intentionally Left Bank.
Termination by the Company other than for Death, Disability or Cause or by the
Executive following a Qualifying Sale. If prior to the first anniversary of the
date hereof, the Bank [*] (a “Qualifying Sale”), then the restricted share award
granted to Executive pursuant to Section 4(c) of this Agreement shall vest in
full upon the consummation of the Qualifying Sale transaction. If following the
consummation of a Qualifying Sale and prior to the first anniversary of the
Effective Date, the Executive’s employment is terminated by the Company other
than on account of the Executive’s death, disability or for Cause, or the
Executive provides written notice of his intent to terminate his employment, for
any reason, upon ninety (90) days prior written notice, then in lieu of any
other severance payment provided in this Agreement, or other Company plan,
policy or arrangement, then the Bank shall make the following payments and
benefits available to the Executive following his termination of employment
(less all applicable federal, state and/or local taxes and all other authorized
payroll deductions): (A) the Accrued Obligations, and (B) subject to the
Executive’s continued compliance with the restrictive covenants contained in
Sections 11 through 15 of this Agreement, provided, however, that the
non-solicitation provisions of Section 11(a) shall remain in force for twelve
(12) months following Executive’s termination of employment, and further
provided that the Executive signs and returns to the Company the Release and
such Release has become irrevocable by Executive, severance compensation equal
to (I) the remaining portion of the Base Salary Executive would have received
had he worked through the first anniversary of the Effective Date, or through
the first fifteen (15) months of this Agreement, if the Qualifying Sale occurs
in the 10th, 11th or 12th month of this Agreement, payable in a lump sum within
thirty (30) days following such termination date, provided, however, that if the
Qualifying Sale does not constitute a change in control event for purposes of
Code Section 409A, then the payment will be made in equal biweekly installments
over a twelve (12) calendar-month period, in accordance with the Company’s
normal payroll practices; and (II) continued health benefits for three (3) years
following the Executive’s termination of employment; provided, however, that to
the extent the applicable health plan does not permit Executive to continue to
participate in the plan during all or a part of such period, the Company shall
pay the premiums relating to such continued
 

*   Confidential information has been omitted pursuant to a request to the
Securities and Exchange Commission for confidential treatment. The information
has been separately filed with the Commission.

5



--------------------------------------------------------------------------------



 



coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). Except as set forth in this paragraph, the Company shall have no
further obligation hereunder to Executive.
     (iii) Termination by Executive for Good Reason or by the Company other than
for Death, Disability or Cause. At any time during the Term, if Executive’s
employment is terminated by Executive for Good Reason, or by the Company for any
reason other than Executive’s death, disability or for Cause, the Bank (and
Parent with respect to (B)(I) below) shall make the following payments and
benefits available to the Executive (less all applicable federal, state and/or
local taxes and all other authorized payroll deductions): (A) the Accrued
Obligations, and (B) subject to Executive’s continued compliance with the
restrictive covenants contained in Sections 11 through 15 of this Agreement and
further provided that Executive signs and returns to the Company the Release and
such Release has become irrevocable by Executive, severance compensation equal
to (I) three hundred percent (300%) of Executive’s annual Base Salary at the
rate in effect at the time of termination, payable in equal biweekly
installments over a twelve (12) calendar-month period, in accordance with the
Company’s normal payroll practices; (II) three hundred percent (300%) of the
average Annual Bonus paid to the Executive during the last three (3) fiscal
years (or such shorter period if applicable), payable in equal biweekly
installments over a twelve (12) calendar-month period, in accordance with the
Company’s normal payroll practices; (III) full vesting of the restricted share
award granted pursuant to Section 4(c) of this Agreement; (IV) an amount equal
to three hundred percent (300%) of the Average Annual Equity Value (defined
below) payable in equal biweekly installments over a twelve (12) calendar-month
period, in accordance with the Company’s normal payroll practices; (V) in
addition to the benefits to which the Executive is entitled under each defined
contribution retirement plan of the Company (a “DC Retirement Plan”), the
Company shall pay the Executive a lump sum amount, in cash, equal to the sum of
(i) the amount that would have been contributed thereto by the Company on the
Executive’s behalf during the three (3) years immediately following the date of
termination, determined (x) as if the Executive made the maximum permissible
contributions thereto during such period, (y) as if the Executive earned
compensation during such period at a rate equal to the Executive’s compensation
(as defined in the DC Retirement Plan) during the twelve (12) months immediately
preceding the Date of Termination or, if higher, during the twelve months
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (z) without regard to any amendment to the DC
Retirement Plan made subsequent to a Change in Control Event and on or prior to
the date of termination, which amendment adversely affects in any manner the
computation of benefits

6



--------------------------------------------------------------------------------



 



thereunder, and (ii) the excess, if any, of (x) the Executive’s account balance
under the DC Retirement Plan as of the date of termination over (y) the portion
of such account balance that is nonforfeitable under the terms of the DC
Retirement Plan; plus (VI) continued health benefits for three (3) years
following the Executive’s termination of employment; provided, however, that to
the extent the applicable health plan does not permit Executive to continue to
participate in the plan during all or a part of such period, the Company shall
pay the premiums relating to such continued coverage under COBRA. For purposes
of this Agreement, “Average Annual Equity Value” shall mean the sum of (1) and
(2), where (1) equals the average aggregate fair market value (based upon the
closing price of the stock on the date of such award), determined as of the date
of grant, of all stock, phantom stock or similar awards granted during the three
years prior to Executive’s termination, and (2) equals the average fair value
(determined as of the date of grant) utilizing the same assumptions as the
Parent uses for financial accounting purposes under FAS 123R, of all stock
option or similar awards granted to Executive during the three years prior to
the termination date, provided, however, that Average Annual Equity Value shall
not include the restricted stock grant provided in Section 4(c) of this
Agreement and to restricted stock grants made pursuant to the Restricted Stock
Agreements. Except as set forth in this paragraph, the Company shall have no
further obligation hereunder to Executive.
     (iv) Executive may terminate his employment with the Company, whether for
Good Reason or not, only by giving the Company thirty (30) days’ advance notice
in writing, in accordance with the notice provisions of this Agreement.
     (b) Definitions. For purposes of this Agreement, the following definitions
shall apply:
     (i) “Cause” shall mean any of the following: (A) Executive’s engaging in
and/or failure to take all appropriate action in response to any acts of fraud,
dishonesty, theft, embezzlement, or any other acts or omissions that are harmful
or injurious to the Company and/or any of its affiliates; (B) Executive’s
willful refusal to perform any of the duties or responsibilities: (I) reasonably
assigned to Executive by the Board, (II) otherwise reasonably assigned to
Executive through Board adopted policies or procedures of the Company;
(C) Executive is removed, permanently prohibited, suspended and/or temporarily
prohibited from participating in the conduct of the Parent’s or Bank’s affairs
by a notice or order served under §8(e)(3), (e)(4) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. 1818(e)(3), (e)(4) and (g)(1)); (D) Executive’s
commission of, indictment, or conviction for, any felony, including any plea of
guilty or nolo contendere or placement in a pretrial diversion program;
(E) Executive’s material violation of any policies or procedures of the Company
and/or any of its affiliates that adversely affects the Company; and/or
(F) Executive’s breach of any of the material terms of this Agreement or any
other agreement that Executive now has or later has with the Company and/or any
of its affiliates and failure to cure such breach of this subpart (F) within
thirty (30) days following Executive’s receipt of written notice of such breach
from the Board.
     (ii) “Good Reason” shall mean Executive’s termination of his employment
following the Executive’s giving notice of his voluntary resignation within
thirty (30) days after the occurrence of any of the following, without
Executive’s written consent: (A) a

7



--------------------------------------------------------------------------------



 



material reduction in Executive’s base salary or aggregate benefits, (B) a
material demotion in position accompanied by a material reduction in job duties
and responsibilities, (C) a material breach by the Company of any of its
obligations under this Agreement, or (D) a relocation of Executive’s principal
place of employment by more than 30 driving miles from its location at the
Effective Date unless such relocation results in Executive principal place of
employment being closer to Executive’s primary residence, and in each of
subparts (A), (B), (C) or (D) of Section 9(b)(ii) above, a failure by the
Company to cure such breach within thirty (30) days following receipt of written
notice from Executive of such breach.

10.   Change in Control Event.

     Upon the occurrence of a Change in Control Event (as defined below), all
outstanding, unvested equity awards shall vest in full. For purposes of this
Agreement, a “Change in Control Event” means the occurrence of any of the
following after the Effective Date:
     For purposes of this Agreement, a “Change in Control Event” of the Bank or
Parent shall mean an event of a nature that: (i) would be required to be
reported in response to Item 5.01(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) results in a
Change in Control Event of the Bank or Parent within the meaning of the Federal
Deposit Insurance Act and the rules and regulations promulgated by the
applicable banking regulators, as in effect on the date hereof (provided, that
in applying the definition of change in control as set forth under the rules and
regulations of the applicable banking regulators, the Board of Directors shall
substitute its judgment for that of the applicable banking regulators); or
(iii) without limitation such a Change in Control Event shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of voting
securities of the Bank or Parent representing 20% or more of the Bank’s or
Parent’s outstanding voting securities or right to acquire such securities
except for any voting securities of the Bank purchased by Parent and any voting
securities purchased by any employee benefit plan of the Bank or Parent, (B)
individuals who constitute the Board of Directors as of the close of business on
November 8, 2007 (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by Parent’s stockholders was approved by a Nominating
Committee solely comprised of members who are Incumbent Board members, shall be,
for purposes of this clause (B), considered as though he were a member of the
Incumbent Board; provided, however, that the resignations of members of the
Board of Directors, contemplated in Section 9(a)(ii) hereof, shall not
constitute a Change in Control Event, or (C) a plan of reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or the
Parent or similar transaction occurs or is effectuated in which the Bank or
Parent is not the resulting entity.

11.   Non-Solicitation, Non-Competition and Non-Disclosure of Confidential
Information

     (a) Executive agrees that, during the Term and for a period of eighteen
(18) months immediately following the termination of Executive’s employment with
the Company for any reason, Executive shall not disrupt, damage, impair or
interfere with the business of the Company

8



--------------------------------------------------------------------------------



 



and/or any of its affiliates, whether by way of interfering with or raiding
their employees, disrupting their relationships with any prospective (to
Executive’s knowledge) or current customers, clients, depositors, borrowers,
brokers, lenders, suppliers, service providers, employees, agents,
representatives, and/or shareholders of the Company or any of its affiliates
(hereinafter collectively referred to as “Business Contacts”), or otherwise. Nor
shall Executive during the same period either directly or indirectly solicit,
induce, recruit, or encourage to leave the employment of the Company and/or any
of its affiliates for any reason and/or to perform work for a competitor of the
Company and/or any of its affiliates (as an employee, independent contractor, or
otherwise) (such conduct is collectively referred to as “solicitation”) any
person who is then employed by the Company and/or any of its affiliates or who
left the employ of the Company and/or any of its affiliates less than one
(1) year prior to the solicitation.
     (b) During the Term, Executive shall not, either directly or indirectly,
without written consent of the Company, in any state in the United States in
which the Company is doing “Business” (as defined below) at the time Executive’s
employment with the Company terminates: (i) engage in the business of deposit
gathering sourced through retail branch banks and real estate mortgage
origination and servicing or providing any other services or products that the
Company offers as of the time Executive’s employment terminates (the
“Business”); (ii) enter the employ of, or render any consulting or any other
services to, any entity that is principally engaged in the Business; or
(iii) become interested in any such entity in any capacity, including, without
limitation, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; provided, however, Executive may own,
directly or indirectly, solely as a passive investment, securities of any entity
traded on any national securities exchange if Executive is not a controlling
person of, or a member of a group which controls, such entity and does not,
directly or indirectly, own two percent (2%) or more of any class of securities
of such entity.
     (c) Executive acknowledges that, in his employment hereunder, he will
occupy a position of trust and confidence with the Company and/or its
affiliates. Executive agrees that Executive shall not, except as may be required
to perform his duties hereunder, with the written consent of the Company or as
required by applicable law, without limitation in time or until such information
shall have become public other than by Executive’s unauthorized disclosure, use,
disclose or disseminate any trade secrets, confidential information or any other
information of a secret, proprietary, confidential or generally undisclosed
nature (hereinafter collectively referred to as “Confidential Information”)
relating to the Company and/or any of its affiliates, or their respective
businesses, contracts, projects, proposed projects, revenues, costs, operations,
methods or procedures. Executive acknowledges that said information is
specialized, unique in nature and of great value to the Company and/or its
affiliates, and that such information gives the Company and/or its affiliates a
competitive advantage in their businesses.
     (d) For purposes of this Section 11, Confidential Information shall not
include information that: (i) is or becomes generally available to the public
other than as a result of an unauthorized disclosure by Executive; (ii) becomes
available to Executive in a manner that is not in contravention of applicable
law from a source (other than the Company) that is not known by Executive, after
reasonable investigation, to be bound by a confidential relationship with the
Company; or (iii) is required to be disclosed by law, court order or other legal
process.

9



--------------------------------------------------------------------------------



 



     (e) Executive acknowledges and agrees that (a) the Confidential Information
referred to in this Agreement and (b) the relationships with the Business
Contacts referenced in this Agreement each are of substantial value to the
Company and/or its affiliates and that a breach of any of the terms and
conditions of this Agreement relating to those subjects would cause irreparable
harm to the Company and/or its affiliates, for which the Company and/or its
affiliates would have no adequate remedy at law. Therefore, in addition to any
other remedies that may be available to the Company and/or any of its affiliates
under this Agreement or otherwise, the Company and/or its affiliates shall be
entitled to appropriate equitable relief to specifically enforce Executive’s
duties and obligations under this Agreement, or to enjoin any breach of this
Agreement, without the need to post a bond or other security and without the
need to demonstrate special damages.
     (f) Executive and the Company intend that: (i) this Section 11 shall be
construed as a series of separate covenants; (ii) if any portion of the
restrictions set forth in this Section 11 should, for any reason whatsoever, be
declared invalid by an arbitrator or a court of competent jurisdiction, the
validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected; and (iii) Executive declares that the territorial
and time limitations set forth in this Section 11 are reasonable and properly
required for the adequate protection of the business of the Company and/or its
affiliates. In the event that any such territorial or time limitation is deemed
to be unreasonable by an arbitrator or a court of competent jurisdiction,
Executive agrees to the reduction of the subject territorial or time limitation
to the area or period which such arbitrator or court shall have deemed
reasonable.
     (g) All of the provisions of this Section 11 are in addition to any other
written agreements on the subjects covered herein that Executive may have with
the Company and/or any of its affiliates, and are not meant to and do not excuse
any additional obligations that Executive may have under such agreements.

12.   Return of Company Property

     Executive agrees, upon the termination of his employment with the Company
for any reason, to return all physical, computerized, electronic or other types
of records, documents, proposals, notes, lists, files and any and all other
materials including, without limitation, computerized and/or electronic
information that refers, relates or otherwise pertains to the Company and/or its
affiliates, and any and all business dealings of said persons and entities. In
addition, Executive shall return to the Company all property or equipment that
Executive has been issued during the course of Executive’s employment or which
Executive otherwise currently possesses, including, but not limited to, any
computers, cellular phones, BlackBerries, PDAs, and/or pagers. Executive shall
immediately deliver to the Company any such physical, computerized, electronic
or other types of records, documents, proposals, notes, lists, files, materials,
property and equipment that are in Executive’s possession. Executive further
agrees that Executive will immediately forward to the Company any business
information regarding the Company and/or any of its affiliates that has been or
is inadvertently directed to Executive following Executive’s last day of
employment with the Company. The provisions of this Section 12 are in addition
to any other written agreements on this subject that Executive may have with the
Company and/or any of its affiliates, and are not meant to and do not excuse any
additional obligations that Executive may have under such agreements.

10



--------------------------------------------------------------------------------



 



13.   All Developments the Property of the Company

     All confidential, proprietary or other trade secret information, all work
performed, and all other ideas, discoveries, inventions, designs, processes,
methods and improvements, conceived, developed, or otherwise made by Executive,
during his employment with the Company, alone or with others, and in any way
relating to the Company’s and/or any of its affiliates’ present or planned
businesses or products, whether or not patentable or subject to copyright
protection and whether or not reduced to tangible form or reduced to practice
during the period of Executive’s employment with the Company (“Developments”)
shall be the sole property of the Company, provided, however, that such
Developments do not include any invention or development that qualifies fully
under the provisions of California Labor Code Section 2870 (the text of which is
attached hereto as Exhibit A). Executive further agrees to disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request. Executive agrees to, and
hereby does assign to the Company all of Executive’s right, title and interest
throughout the world in and to all Developments. Executive agrees that each of
the Developments shall constitute a “work made for hire,” as defined in 17
U.S.C. § 101, and hereby irrevocably assigns to the Company all copyrights,
patents and any other proprietary rights Executive may have in any Developments
without any obligation on the part of the Company to pay royalties or any other
consideration to Executive in respect of such Developments. Executive hereby
grants to the Company an irrevocable power of attorney to perform any and all
acts and execute any and all documents and instruments on behalf of Executive as
the Company may deem appropriate in order to perfect or enforce the rights
defined in this Section 13. Executive agrees to assist the Company (without
charge, but at no cost to Executive) to obtain and maintain for itself such
rights, and agrees that such obligation to assist the Company shall continue
after the termination of this Agreement. The provisions of this Section 13 are
in addition to any other written agreements on this subject that Executive may
have with the Company and/or any of its affiliates, and are not meant to and do
not excuse any additional obligations that Executive may have under such
agreements.

14.   Non-Disparagement of the Company

     During Executive’s employment with the Company and at all times thereafter,
Executive and the Company agree, to the fullest extent permissible by law, not
to make, directly or indirectly, any public or private statements, gestures,
signs, signals or other verbal or nonverbal, direct or indirect communications
that are or could be harmful to or reflect negatively on the Executive or on the
Company and/or any of its affiliates and/or their businesses, or that are
otherwise disparaging of the Executive or the Company and/or any of its
affiliates and/or their businesses, or any of their past, present or future
officers, directors, employees, advisors, agents, policies, procedures,
practices, decision-making, conduct, professionalism or compliance with
standards. The provisions of this Section 14 are in addition to any other
written agreements on this subject that Executive may have with the Company
and/or any of its affiliates, and are not meant to and do not excuse any
additional obligations that Executive or the Company may have under such
agreements.

15.   Cooperation in Third-Party Disputes

     At all times during and after Executive’s employment with the Company,
Executive shall cooperate with the Company and/or its affiliates and each of
their respective attorneys or other legal representatives (collectively referred
to as “Attorneys”) in connection with any claim, litigation, or

11



--------------------------------------------------------------------------------



 



judicial or arbitral proceeding which is now pending or may hereinafter be
brought against the Parent, the Bank and/or any of its affiliates by any third
party. Executive’s duty of cooperation shall include, but shall not be limited
to, (a) meeting with the Company’s and/or its affiliates’ Attorneys by telephone
or in person at mutually convenient times and places in order to state
truthfully Executive’s knowledge of the matters at issue and recollection of
events; (b) appearing at the Company’s and/or its affiliates’ and/or their
Attorneys’ request (and, to the extent possible, at a time convenient to
Executive that does not conflict with the needs or requirements of Executive’s
then-current employer) as a witness at depositions, trials or other proceedings,
without the necessity of a subpoena, in order to state truthfully Executive’s
knowledge of the matters at issue; and (c) signing at the Company’s and/or its
affiliates’ and/or their Attorneys’ request declarations or affidavits that
truthfully state the matters of which Executive has knowledge. The Company shall
promptly reimburse Executive for Executive’s actual and reasonable travel or
other out-of-pocket expenses that Executive may incur in cooperating with the
Company and/or its affiliates and/or their Attorneys pursuant to this
Section 15. The provisions of this Section 15 are in addition to any other
written agreements on this subject that Executive may have with the Company
and/or its affiliates, and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.

16.   No Conflicts

     Executive represents and warrants to the Company that his acceptance of
employment and performance of duties for the Company will not conflict with or
result in a violation or breach of, or constitute a default under any contract,
agreement or understanding to which the Executive is or was a party or of which
the Executive is aware and that there are no restrictions, covenants, agreements
or limitations on the Executive’s right or ability to enter into and perform the
terms of this Agreement.

17.   Indemnification

     With respect to any claim, loss, damage or expense (including reasonable
attorneys’ fees) arising out of the performance by Executive of his duties as an
officer or director of the Company (but excluding any breach or alleged breach
of the terms of this Agreement), Executive shall be entitled to indemnification
by the Company to the fullest extent permitted by applicable law, including 12
C.F.R. 359, as set forth in the Company’s Bylaws, and to reimbursement under any
directors’ and officers’ liability insurance policy of the Company that may be
in effect from time to time.

18.   Survival of Provisions

     The rights and obligations contained in Sections 8 through 28, inclusive,
of this Agreement shall survive the termination or expiration of this Agreement
or of Executive’s employment with the Company, and shall be fully enforceable
thereafter. Further, all other rights and obligations of the parties hereto,
other than those applicable by their express terms only during the Term, shall
survive any termination or expiration of this Agreement or of Executive’s
employment with the Company, and shall be fully enforceable thereafter.

12



--------------------------------------------------------------------------------



 



19.   Payments; Withholding Obligations; Internal Revenue Code Section 409A;
Taxes

     (a) Each obligation to make a payment under this Agreement that is subject
to the limits of 12 C.F.R. 359 shall be subject to the prior approval of the
FDIC, together with each payment under any such obligation.
     (b) The Company shall make such deductions and withhold such amounts from
each payment made to Executive hereunder as may be required from time to time by
law, governmental regulation and/or order.
     (c) Notwithstanding any other provision of this Agreement to the contrary,
to the extent required by Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), any payment or benefits otherwise due to Executive
upon his termination of employment with the Company shall not be made until and
unless such termination from employment constitutes a “Separation From Service,”
as such term is defined under Code Section 409A. This provision shall have no
effect on payments or benefits otherwise due or payable to Executive or on his
behalf, which are not on account of his termination from employment with the
Company, including as a result of his death.
     (d) Notwithstanding anything to the contrary in this Agreement, to the
extent necessary to comply with Section 409A, any of the benefits described in
this Agreement that are due to be paid or provided during the first six
(6) months after the date of Executive’s Separation From Service shall, to the
extent required to avoid negative tax consequences of Section 409A, be suspended
and paid on the day immediately following the six (6) month anniversary of
Executive’s Separation From Service.
     (e) It is the intention of the Company and Executive that this Agreement
not result in unfavorable tax consequences to Executive under Section 409A;
however, the Company and Executive agree to work together in good faith in an
effort to comply with Section 409A, including, if necessary and as permitted
under Section 409A, amending this Agreement to avoid the imposition of any
additional tax pursuant to Section 409A, provided that the Company shall not be
required to assume any increased economic burden.
     (f) In the event that, as a result of payments in the nature of
compensation to or for the benefit of Executive under this Agreement, and in
connection with a Change in Control Event, any state, local or federal taxing
authority imposes any taxes on the Executive that would not be imposed but for
the occurrence of a Change in Control Event, including any excise tax under
Section 4999 of the Code and any successor or comparable provision (other than
ordinary income and employment taxes imposed on such payments), then, in
addition to the benefits provided for under Sections 9 and 10 of the Agreement,
the Company (including any successor to the Company) shall pay to the Executive
at least fifteen days prior to the date that such taxes are due, an amount equal
to the amount of any such tax imposed or to be imposed on the Executive (the
amount of any such payment, the “Excise Tax Reimbursement”). In addition, the
Company (including any successor to the Company) shall “gross up” such Excise
Tax Reimbursement by paying to the Executive at the same time an additional
amount equal to the aggregate amount of any additional taxes (whether federal,
state or local income taxes, excise taxes, special taxes, additional taxes,
employment taxes or otherwise) that are or will be payable by the Executive as a
result of the Excise Tax

13



--------------------------------------------------------------------------------



 



Reimbursement being paid or payable pursuant to this sentence, such that after
payment of such additional taxes, the Executive shall have been paid on an
after-tax basis an amount equal to the Excise Tax Reimbursement. The Company
shall, at its own expense, engage an outside accounting firm to calculate for
the benefit of Executive the amount of the Excise Tax Reimbursement and the
“gross up” for additional taxes described above and provide such calculations to
Executive at least sixty (60) days prior to the due date for Executive’s federal
return for the calendar year in which such payment is attributable. Executive or
his representative shall notify the Company within twenty-one (21) days of
receipt of such calculations any discrepancies or proposed adjustments.

20.   Successor in Interest

     This Agreement and the rights and obligations hereunder shall be binding
upon and inure to the benefit of the parties hereto and their respective legal
representatives, and shall also bind and inure to the benefit of any successor
of the Company by merger or consolidation or any purchaser or assignee of all or
substantially all of its assets. Neither this Agreement nor any of the rights or
benefits hereunder may be assigned by either party hereto, except to any such
aforementioned successor, purchaser, or assignee of the Company. Executive may
not assign any of his obligations or duties under this Agreement.

21.   Invalid Provision

     The parties understand and agree that if any provision of this Agreement
shall, for any reason, be adjudged by any court or arbitrator of competent
jurisdiction to be invalid or unenforceable, such judgment shall not affect,
impair, or invalidate the remainder of this Agreement, but shall be confined in
its operation to the provision of this Agreement directly involved in the
controversy in which such judgment shall have been rendered.

22.   Arbitration of Disputes

     Except as is necessary for either party to preserve its rights under this
Agreement by seeking equitable relief (including the Company’s rights under
Section 11 of this Agreement) from a court of competent jurisdiction, the
Company and Executive agree that any and all disputes based upon, relating to or
arising out of this Agreement, Executive’s employment relationship with the
Company and/or the termination of that relationship, and/or any other dispute by
and between the Company and Executive, including any and all claims Executive
may at any time attempt to assert against the Company, shall be submitted to
binding arbitration in Orange County, California, pursuant to the American
Arbitration Association’s (“AAA”) Employment Arbitration Rules and Mediation
Procedures (the “Rules”), provided that the Rules shall be modified by the
arbitrator to the extent necessary to be consistent with applicable law.
Executive acknowledges and agrees that by agreeing to arbitrate claims pursuant
to this Section 22, he is irrevocably waiving his right to a jury trial of any
and all claims relating to or arising out of this Agreement, Executive’s
employment relationship with the Company and/or the termination of that
relationship, and/or any other dispute by and between the Company and Executive.
     The arbitrator shall be mutually agreed upon by the parties. If, however,
the parties are unable to agree upon an arbitrator, then an arbitrator shall be
selected by AAA in accordance with the Rules. The Company and Executive further
agree that each party shall pay its own costs and

14



--------------------------------------------------------------------------------



 



attorneys’ fees, if any; provided, however, that if either party prevails on a
claim which affords the prevailing party an award of attorneys’ fees, then the
arbitrator may award reasonable attorneys’ fees to the prevailing party,
consistent with applicable law. The Company and Executive further agree that any
hearing must be transcribed by a certified shorthand reporter, and that the
arbitrator shall issue a written decision and award supported by essential
findings of fact and conclusions of law in order to facilitate judicial review.
Said award and decision shall be issued within thirty (30) days of the
completion of the arbitration. Judgment in a court of competent jurisdiction may
be had on said decision and award of the arbitrator. For these purposes, the
parties agree to submit to the jurisdiction of the state and federal courts
located in Orange County, California.

23.   Governing Laws

     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws rules.

24.   Headings

     Titles or captions of Sections contained in this Agreement are inserted
only as a matter of convenience and for reference, and in no way define, limit,
extend or describe the scope of this Agreement or the intent of any provisions
hereof.

25.   Interpretation

     Executive and the Company agree that this Agreement shall be deemed to have
been drafted jointly by the parties. Any uncertainty or ambiguity shall not be
construed for or against any party based on attribution of drafting to any
party.

26.   Notice

     Any and all notice given hereunder shall be in writing and shall be deemed
to have been duly given when received, if personally delivered; when
transmitted, if transmitted by telecopy, or electronic or digital transmission
method, upon receipt of telephonic or electronic confirmation; the day after the
notice is sent, if sent for next day delivery to a domestic address using a
generally recognized overnight delivery service (e.g., FedEx); and upon receipt,
if sent by certified or registered mail, return receipt requested. In each case
notice will be sent as follows:

     
If to the Parent:
  Freemont General Corporation
2425 Olympic Boulevard, 3rd Floor
Santa Monica, CA 90404
Attention:
Fax Number:
 
   
If to the Bank:
  Fremont Investment & Loan
2727 East Imperial Highway
Brea, CA 92801
Attention:

15



--------------------------------------------------------------------------------



 



     
 
  Fax Number:
 
   
With copies to:
  Patton Boggs LLP
2550 M Street, N.W.
Washington, DC 20037
Attn: Norman B. Antin, Esq.
Jeffrey D. Haas, Esq.
Fax: (202) 457-6315
 
   
If to Executive:
  Ronald J. Nicolas
To the address shown in the Company’s personnel records.

Any party may change its address and/or facsimile number for notice purposes by
duly giving notice to the other party pursuant to this Section.

27.   Entire Agreement; Amendment

     This Agreement represents the entire agreement and understanding between
the parties and, except as expressly stated in this Agreement, supersedes any
prior agreement, understanding or negotiations respecting such subject between
Executive and the Company, including but not limited to the Prior Agreement. No
change to or modification of this Agreement shall be valid or binding unless it
is in writing and signed by Executive and a duly authorized director of the
Company.

28.   Waiver

     Failure to insist upon strict compliance with any of the terms, covenants,
or conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times. No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

29.   Counterparts

     This Agreement may be executed in counterparts, which together shall
constitute one and the same Agreement. The parties may execute more than one
copy of this Agreement, each of which copies shall constitute an original. A
facsimile signature shall be deemed to be the same as an original signature.
(Signature Page Follows)

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement on the day and year first written above.

            EXECUTIVE
      /s/ Ronald J. Nicolas, Jr.       Ronald J. Nicolas, Jr.            

            FREMONT GENERAL CORPORATION
      By:   /s/ Stephen H. Gordon               Its: Chairman and Chief
Executive Officer     

            FREMONT INVESTMENT & LOAN
      By:   /s/ Stephen H. Gordon               Its: Chairman and Chief
Executive Officer     

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Section 2870 of the California Labor Code provides as follows:
     (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

18

f